EXHIBIT 10.5.6

AMENDMENT 2013-1

THE PNC FINANCIAL SERVICES GROUP, INC.

DEFERRED COMPENSATION PLAN

(as amended and restated as of May 5, 2009)

WHEREAS, The PNC Financial Services Group, Inc. (“PNC”) sponsors The PNC
Financial Services Group, Inc. Deferred Compensation Plan (the “Plan”);

WHEREAS, Section 10 of the Plan authorizes PNC to amend the Plan; and

WHEREAS, PNC wishes to amend the Plan to (i) reflect changes to the
responsibilities of the Plan Manager and the administrative procedures for
processing claims and appeals; and (ii) make certain other clarifying changes.

NOW, THEREFORE, IT IS RESOLVED, that, effective January 1, 2013, the Plan is
hereby amended as follows:

1. Except with respect to Section 1.7 (“Committee”), Section 1.24 (“ISP
Administrative Committee”), Section 1.30 (“Plan Manager”), Section 9
(“Administration; Delegation”), Section 10 (“Amendment and Termination”) and
Section 13 (“Miscellaneous”), the Plan is amended to replace each reference to
“Committee” or “Committee or its delegate”, as applicable, with “Plan Manager”.

2. Section 1.30 of the Plan (“Plan Manager”) is amended in its entirety to read
as follows:

 

  “1.30 “Plan Manager” means any individual designated to manage the operation
of the Plan as herein provided.”

3. The third sentence of Section 4.2 of the Plan (“Manner of Distribution”) is
amended to delete the period at the end thereof and replace it with “; provided,
however, that, for the avoidance of doubt, any such subsequent deferral election
shall become irrevocable as of the date that is 12 months prior to the
previously designated Distribution Date with respect to which the subsequent
deferral election is made.”

4. Section 9 of the Plan (“Administration; Delegation”) is amended in its
entirety to read as follows:

“SECTION 9

ADMINISTRATION; DELEGATION

The Plan Manager will have the sole and absolute authority to determine
eligibility for benefits and administer, interpret, construe and vary the terms
of the Plan; provided, however, that after a Change in Control, the Plan Manager
will be subject to the direction of the trustee of the Trust with respect to the
exercise of the authority granted by this Section 9 and elsewhere in this Plan.
The ISP Administrative Committee or its delegate shall administer the Trust, if
any.



--------------------------------------------------------------------------------

This Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and will be administered in
a manner consistent with that intent.

The Board, the Committee or the Plan Manager may, in its sole discretion,
delegate authority hereunder, including but not limited to delegating authority
to modify, amend, administer, interpret, construe or vary the Plan, to the
extent permitted by applicable law or administrative or regulatory rule.

All administrative costs and expenses of the Plan, to the extent permitted under
applicable law, will be allocated among and deducted from Accounts of all
Participants on a pro rata basis in accordance with procedures determined by the
Plan Manager.”

5. Section 10 of the Plan (“Amendment and Termination”) is amended in its
entirety to read as follows:

“SECTION 10

AMENDMENT AND TERMINATION

The Committee or its delegate will have the sole and absolute discretion to
modify, amend or terminate this Plan, in whole or in part, at any time;
provided, however, that no modification, amendment or termination will be made
that would have the effect of decreasing the amount payable to any Participant
or Beneficiary hereunder without the consent of such Participant or Beneficiary.
In the event of any termination of the Plan or any portion thereof, payment of
affected Participants’ Accounts shall be made under and in accordance with the
terms of the Plan and the applicable elections, except that the Plan Manager may
determine, in its sole discretion, to accelerate payments to all such
Participants if and to the extent that such acceleration is permitted under
Section 409A of the Internal Revenue Code.

After a Change in Control, the Plan may not be amended in any manner that
adversely affects the administration or payment of a Participant’s benefits
hereunder (including but not limited to the timing and form or payment of
benefits hereunder) without the consent of the Participant, nor may the
provisions of this Section 10 or Section 11 be amended after a Change in Control
with respect to a Participant without the written consent of the Participant;
provided, however, that the failure of the Participant to consent to any such
amendment will not impair the ability of the Committee or its delegate, as the
case may be, to amend the Plan with respect to any other Participant who has
consented to such amendment.”

 

2



--------------------------------------------------------------------------------

6. Section 13.1 of the Plan (“Liability of the Board and the Committee”) is
amended in its entirety to read as follows:

 

  “13.1 Liability of the Board, the Committee, the ISP Administrative Committee
and Plan Manager

Neither the Board, the Committee, the ISP Administrative Committee nor the Plan
Manager will be liable to any person for any action taken or admitted in
connection with the administration, interpretation, construction or variance of
the Plan.”

7. The first paragraph of Section 13.7 of the Plan (“Construction”) is amended
in its entirety to read as follows:

“No rule of strict construction shall be applied against the Corporation, any
Affiliate, the Committee, the Board, the ISP Administrative Committee, the Plan
Manager or any other person regarding the interpretation of any terms of this
Plan or any rule or procedure established by the Plan Manager.”

8. Section 13.8 of the Plan (“Corporation and Affiliate Liability”) is amended
to delete the words “the Committee’s or” from the first sentence thereof.

9. Section 13.10 of the Plan (“Notices”) is amended in its entirety to read as
follows:

 

  “13.10 Notices

All notices to the Corporation hereunder shall be delivered to the attention of
the Plan Manager acting on its behalf. Any notice or filing required or
permitted to be given to the Committee, Plan Manager or the Corporation under
this Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the Plan Manager, at the principal office of
the Corporation. Such notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark or the
receipt for registration or certification.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 20th day of December, 2013 pursuant to the authority
delegated by the PNC’s Personnel and Compensation Committee.

 

/s/ Joan L. Gulley

Joan L. Gulley Executive Vice President Chief Human Resources Officer

[Signature Page to Amendment 2013-1 to

The PNC Financial Services Group, Inc. Deferred Compensation Plan]